TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 30, 2021



                                      NO. 03-20-00405-CV


   Appellant, Double Happiness Development, Inc.// Cross-Appellant, River Oaks Ranch
                               Homeowners Association

                                                 v.

Appellee, River Oaks Ranch Homeowners Association// Cross-Appellee, Double Happiness
                                Development, Inc.




         APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on July 14, 2020. The

parties have filed a joint motion to dismiss the appeal and the cross appeal, and having

considered the motion, the Court agrees that the motion should be granted. Therefore, the Court

grants the motion and dismisses the parties’ respective appeals. Each party shall bear their own

costs relating to their respective appeals, both in this Court and in the court below.